Title: From James Madison to Thomas Jefferson, 9 October 1824
From: Madison, James
To: Jefferson, Thomas


        
          Dear Sir
          Montpellier Ocr. 9. 1824
        
        Yours of the 6th. inclosing the letter of Mr. Gilmer did not reach me till last evening. The foreign prospect for the University is very gloomy, and the domestic far from bright. We must not however despond. What occurs to me as best on the occasion is that Mr. Gilmer proceed to exhaust the experiment in G. Britain; and if necessary then to extend it to Ireland. On the question how long he should be allowed to postpone his return, I think he ought to be so limited that he may arrive with his recruits by the month of April, unless indeed a longer stay would insure some important success. If he could obtain good professors of the antient Languages, and of Mathematics & Astronomy; these, with the accomplished professor of Modern languages, it would blunt the edge of the disappointment, and abridge essentially the task of filling vacanc⟨ies⟩ from our own Stock. I am sensible of the disadvantage & mortification of taking Secondary characters whether native or foreign; bu⟨t⟩ I am not sure that the objections to the former are stronger than to the latter; especially if the former should be of good dispositions better ascertained, & the two be in the same degree of Secondaries. Be this as it may, it seems incumbent on us to prepare for the worst by provisional enquiries in every direction for the blanks which may not be filled by Mr. Gilmer. For the Chemical Chair, Vanuxem may claim attention. He was strongly recommended by Cooper; and if I mistake not has been handsomely spoken of somewhere in print. It is possible

he may have been put beyond our reach. The medical class in our Country is so numerous that a competent choice may be hoped for. Natural History has been a good deal studied in the N. States, but I rather recollect names than know characters. Say, Barton & Bigelow are among the most prominent; but I can say nothing of their collateral fitnesses; nor whether either of them would be attainable. Mr. Elliot of S. Carolina enjoys a very high reputation; but is he not either a wealthy amateur, or already in a professional Niche? I understand Mr. Gilmer to decline the Professorship of Law; unless satisfactory Associates should be obtained. In filling that Department we are restricted to the U.S. or rather to our own State, and the difficulty will be very great. I doubt much whether my neighbour whom I mentioned for consideration in the event now communicated, would leave his pursuits & his home for such a birth [sic]. A Judgeship, which would not separate him altogether from the latter, and leave him a larger portion of his time, is probably in his contemplation.
        Leslie would be ⟨a⟩ prize, but his terms seem to forbid the thought of him. If he could be brought over at an admissible expence, the chance of keeping him might balance the other objections.
        There were so many candidates for the Hotels at our late Meeting who have, & will spread, the knowledge of the time agreed on for letting them, that a change of it might beget inferences worse than the inconveniency to those appointed, from a premature letting them. It may be proper for Mr. Brockenbrough to impress on them the possibility that they may pay dead rent longer than they suppose.
        As you wish an early answer to your letter, I give you these hurried ideas by Mr. Harris, who leaves us this afternoon or tomorrow morning, and who will be at Monticello before you would receive the letter by the mail. Yrs. always & Affecty.
        
          James Madison
        
      